office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 kfisher postf-113056-08 uilc 263a 263a date date to steven r guest associate area_counsel large mid-size business from roy a hirschhorn senior technician reviewer branch income_tax accounting third party communication none date of communication not applicable subject application of notice_2007_29 2007_1_cb_881 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer products materials year year year x year y ------------------------------------------ --------------------------------- ----------------------- ------- ------- ------- ------- postf-113056-08 issue does notice_2007_29 2007_1_cb_881 preclude the internal_revenue_service service from examining whether or not costs removed from inventory are required to be capitalized to inventory under sec_263a of the internal_revenue_code conclusion no notice_2007_29 does not preclude the service from examining whether or not costs removed from inventory are required to be capitalized to inventory under sec_263a facts taxpayer manufactures and wholesales products taxpayer is under examination for years x through y taxpayer filed a form_3115 application_for change in accounting_method pursuant to revproc_97_27 1997_1_cb_680 in year seeking permission to discontinue capitalizing certain costs associated with materials under sec_263a and to elect to use the simplified_production_method under sec_1_263a-2 to determine additional sec_263a costs allocable to its ending inventory in year taxpayer received consent to expense currently certain costs associated with materials and use the simplified_production_method to allocate additional sec_263a costs to its ending inventory to currently expense certain costs associated with materials taxpayer removed the costs from inventory by including negative amounts in the numerator of the ratio of the simplified_production_method see sec_1_263a-2 the service is seeking to examine whether the removed costs from inventory were required to be capitalized and thus should not have been removed at all law and analysis sec_446 and sec_1_446-1 provide that if a taxpayer does not regularly employ a method_of_accounting that clearly reflects its income the computation of taxable_income must be made in the manner that in the opinion of the commissioner does clearly reflect income sec_1_446-1 provides that the commissioner may prescribe administrative procedures under which taxpayers will be permitted to change their methods_of_accounting sec_263a provides that the direct costs and indirect_costs properly allocable to property that is inventory in the hands of the taxpayer must be included in inventory costs sec_1_263a-1 provides in part that taxpayers that produce tangible_personal_property must capitalize all direct costs of producing the property and the property's properly allocable share of indirect_costs postf-113056-08 notice_2007_29 was issued to address the controversy that has arisen regarding the means of removing costs from inventory that are not required to be capitalized to inventory under sec_263a and specifically the removal of these costs from inventory by including negative amounts as additional sec_263a costs in the numerator of the ratio of the simplified_production_method the service and treasury requested public comments in notice_2007_29 exploring options of how to resolve the controversy notice_2007_29 provides that pending the issuance of additional published guidance the service will not challenge the inclusion of negative amounts in computing additional costs under sec_263a or the permissibility of aggregate negative additional sec_263a costs notice_2007_29 further provides that the issues of including negative amounts in computing additional costs under sec_263a and the permissibility of aggregate negative additional sec_263a costs will not be raised in any taxable_year ending on or before publication of the additional guidance and if already raised as an issue in examination or before appeals or the tax_court in a taxable_year ending on or before date the issue will not be pursued by the service notice_2007_29 provides examples of costs such as the excess of book depreciation over tax depreciation that are not properly capitalized under sec_263a and addresses the means by which a taxpayer may remove such costs from inventory the notice does not change the rules under sec_263a and the regulations as to which costs are required to be capitalized to inventory in this case the service is not challenging taxpayer’s means of removing costs from inventory that is the inclusion of negative amounts in the numerator of the ratio of the simplified_production_method the service is instead challenging whether or not the costs in question may be appropriately removed from inventory at all that is whether or not these costs are required to be capitalized to inventory under sec_263a if the costs are required to be capitalized to inventory notice_2007_29 does not transform such costs to currently deductible costs simply because taxpayer is using negative amounts in the numerator of the ratio of the simplified_production_method as its means of removing the costs from inventory consequently notice_2007_29 does not preclude the service from examining the issue of whether or not costs removed from inventory are required to be capitalized to inventory under sec_263a nor does it preclude the service from making adjustments if it determines that taxpayer did not capitalize costs to inventory which are required to be capitalized however we express no opinion as to whether the specific costs in question are in fact required to be capitalized under sec_263a and the regulations or if the costs may be properly removed from inventory and treated as currently deductible our opinion is directed solely at the question of whether or not the service is precluded from examining the issue postf-113056-08 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
